DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Lind, US 20050242874 A1.
Figs. 3-5 of Lind disclose circuits comprising:  a differential amplifier (10 in Figs. 5 and 3) comprising first (22a in Fig. 5) and second (22b) input transistors receiving first and second regulated input differential voltages, the first and second input transistors being coupled in a differential arrangement between first (24a) and second (24b) current sourcing circuits and first (26a) and second (26b) current sinking circuits, wherein the first and second current sourcing circuits are configured to source more current than is sunk by the first and second current sinking circuits; and an output amplification circuit (16, 18 in Fig. 3) configured to amplify differential output voltages from the differential amplifier (10) to thereby produce final differential output voltages.  

4.	Claims 1, 6, 13 and 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Koyama M et al., “A 2.5 V ACTIVE LOW PASS FILTER USING ALL-N-P-N GILABERT CELLS WITH A1-VP-P LINEAR INPUT RANGE”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, VOL. 28, no 12, 1 December 1993 (1993-12-01), pages 1246-1252, XP000435897, ISSN: 0018-9200, DOI: 10.1109/4.261998
5.	Figs. 1, 4, and 9 of Koyama M et al.  disclose circuits comprising:  a differential amplifier comprising first and second input transistors (Q1, Q2) receiving first and second regulated input differential voltages (voltage to bases of Q1 and Q1 in Figs. 1 and 4), the first and second input transistors being coupled in a differential arrangement between first (Q3) and second (Q4) current sourcing circuits and first (I1/2 at source of Q1) and second (I1/2 at source of Q2) current sinking circuits, wherein the first and second current sourcing circuits are configured to source more current than is sunk by the first and second current sinking circuits; and an output amplification circuit (Q5, Q6) configured to amplify differential output voltages from the differential amplifier to thereby produce final differential output voltages.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lind, US 20050242874 A1.
Figs. 3 and 5 disclose circuits comprising:  a voltage gain amplifier (10) comprising: a first fixed current source (24a) configured to source a first current; a second fixed current source (24b) configured to source a second current; a third fixed current source (26a) configured to sink a third current; a fourth fixed current source (26b) configured to sink a fourth current; a first transistor (22a) having a first conduction terminal coupled to the first fixed current source, a second conduction terminal coupled to the third fixed current source, and a control terminal coupled to receive a first regulated differential input voltage; a first input amplifier (having a first input receiving a first differential input signal, a second input coupled to the emitter of the first transistor, and an output generating the first regulated differential input voltage; a second transistor (22b) having a first conduction terminal coupled to the second fixed current source (24b), a second conduction terminal coupled to the fourth fixed current source (26b), and a control terminal coupled to receive a second regulated differential input voltage.  See para. [0032] – [0055].
Although Lind has the amplifiers 25 and 20 instead of a first and a second input amplifiers, these amplifiers are functionally equivalent. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first and a second input amplifiers for the amplifiers 25 and 20 since these amplifiers are functionally equivalent and can be substituted with each other.
Regarding claim 1, (16 and 18 in Fig. 3) can be read as one voltage gain amplifier. (29) can be read as generating control signals from the pair of differential output voltages after at least amplification for controlling current sources.
Regarding claim 2, see spec. para [0042].
Regarding claim 5, see spec. para [0030].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lind, US 20050242874 A1 in view of Bofill-Petit et al., US 8169263 B2.
Although Lind does not have a resistance coupled between the second conduction terminals of the first and second transistors, Bofill-Petit et al. has such teaching in Figs. 4 and 8.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Bofill-Petit et al. in the circuit of Lind in order to have the current difference to flow through the resistor to create a voltage difference between the two conduction terminals (nodes 210 and 210’).

2.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama M et al., “A 2.5 V ACTIVE LOW PASS FILTER USING ALL-N-P-N GILABERT CELLS WITH A1-VP-P LINEAR INPUT RANGE”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, VOL. 28, no 12, 1 December 1993 (1993-12-01), pages 1246-1252, XP000435897, ISSN: 0018-9200, DOI: 10.1109/4.261998.

Allowable Subject Matter
Claims 7-12 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        October 22, 2022